DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-14 are allowed.

As per claim 7, Wu (US 2015/0048253) discloses a method of operating a human-body security-inspection device (see Abstract: system and method of inspecting a human body), comprising: 
a first millimeter-wave receiving and transmitting control module (see Abstract,  Fig. 1, and paragraphs 0022 and 0052: driver 105a for controlling the a first millimeter-wave receiving and transmitting module to perform actions of scanning), a second millimeter-wave-receiving and transmitting control module (see Abstract, Fig. 1, and paragraphs 0022 and 0052: driver 105b for controlling the a first millimeter-wave receiving and transmitting module to perform actions of scanning), and a motion module (see Abstract,  Fig. 1, and paragraphs 0022 and 0052: driver 105c meets the limitation of a motion module and is a drive associated with motion). 

Dewey (US 2011/0227723) discloses a monitoring method for a machine device (see Abstract: system and method for monitoring a machine), comprising:

obtaining parameter ranges according to module identifier's of the circuit modules (see paragraphs 0015, 0023, 0034: compares acquired operation condition data points against ranges that are identified for safe operation, system must have obtained parameter ranges to make a determination if they within the acceptable ranges or not, ranges are associated with particular measurements, i.e. associated with particular modules , i.e. obvious that the measured stator temperature is compared the a range associated with the measured stator temperature, same with the plurality of other parameters measured); and
determining whether the operation parameters are in the parameter ranges respectively (see paragraphs 0015, 0023, 0034: compares acquired operation condition data points against ranges that are identified for safe operation), and then generating an alarm notification a fault point according to the module identifiers if any of the operation parameters is not in a corresponding parameter range (see paragraphs 0007 and 0017).

Lundy (US 2013/0328697) a fault detection apparatus that includes detecting a fault point and determining location information of the fault point (see paragraph 0004, 0069, 0080, and 0094: determines the location of the sensor device wherein abnormal sensor values have been detected).

a first millimeter-wave receiving and transmitting control module, a second millimeter-wave receiving and transmitting control module, a motion module and a upper computer, wherein the control device further comprises a monitor circuit, the upper computer is connected to the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting control module, the motion module and the monitor circuit respectively, and the monitor circuit is further connected to the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting module and the motion module respectively; and
the monitor circuit is configured to, after the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting control module and the motion module receiving control signals sent from the upper computer, respectively collect operation parameters of preset monitoring points in the first millimeter-wave receiving and transmitting control module, the second millimeter-wave receiving and transmitting control module and the motion module; 
respectively obtain parameter ranges associated with a module identifier of the first millimeter-wave receiving and transmitting control module and monitoring-point identifiers of the preset monitoring points of the first millimeter-wave receiving and transmitting control module, parameter ranges associated with a module identifier of the second millimeter-wave receiving and transmitting control module and monitoring-point identifiers of the preset monitoring points of the second millimeter-wave receiving and 
respectively determine whether each of the operation parameters is in a corresponding parameter range, and then determine location information of a fault point according to the module identifiers and the monitoring-point identifiers if any of the operation parameters is not in a corresponding parameter range.

Dependent claims 8-14 are allowable due to their dependency upon previously discussed independent claim 7. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J DALBO/Primary Examiner, Art Unit 2865